DETAILED ACTION
This is the Office action based on the 17064978 application filed October 7, 2020, and in response to applicant’s argument/remark filed on January 13, 2022.  Claims 1-24 are currently pending and have been considered below.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 20-28 in the reply filed on January 13, 2022 is acknowledged.  Claims 1-14  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

 Claim Interpretations
Claim 22 recites the feature “said film breaker intersects the antenna”.  According to  Merriam-Webster dictionary, the word “intersect” means “1: to meet and cross at a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same 
Claims 15-17 and 20 - 24 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Brcka (U.S. PGPub. No. 20030159782), hereinafter “Brcka”:--Claim 15, 16, 23:  Brcka teaches a method for processing a substrate in a plasma chamber, comprisingdepositing a layer on a substrate in a chamber by using a plasma  ([0013, 0057]), the plasma is generated by a RF power source antenna outside the chamber behind a dielectric window that forms a part of the wall of the chamber ([0057]);providing a baffle inside the chamber adjacent to the dielectric window, the baffle comprises a plurality of slots and blades ([0058, 0082]) to prevent deposition on the dielectric window ([0063, 0074, 0085]).--Claim 17: Brcka further teaches that etching a substrate may be performed in the chamber ([0086]).--Claims 20, 21: Brcka further teaches that the baffle may comprise a metal slot ([0058]).  Brcka further teaches that the plasma chamber is further described in U.S. Patent No. 6287435 ([0057]).  U.S. Patent No. 6287435 described a plasma chamber in which the dielectric window is protected by a plurality of shields, typically formed of metal (Col. 1, Lines 47-64; Col. 4, Lines 42-50)--Claim 22 : Brcka further teaches that the RF power source antenna may be placed inside the chamber ([0005]).  --Claim 24: Brcka further teaches that the plasma chamber is further described in U.S. Patent No. 6287435 ([0057]).  U.S. Patent No. 6287435 describes a plasma chamber 
Claims 15, 17 and 19-24 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Howald et al. (U.S. PGPub. No. 20060137821), hereinafter “Howald”: --Claim 15, 17, 22:  Howald teaches a method for processing a substrate in a plasma chamber, comprising sputter etching a layer on a substrate in a chamber by using a plasma, wherein etch byproducts are deposited on the inside wall of the chamber  ([0033, 0040]), the plasma is generated by a RF power source antenna outside the chamber behind a dielectric window that forms a part of the wall of the chamber (Fig. 1A-B, [0025-0026]);providing a plurality of window protector inside the chamber adjacent to the dielectric window (Fig. 1B, [0008]), the window protector comprises a plurality of slots ([0026], Fig. 2-7) to prevent deposition on the dielectric window ([0026, 0033]).--Claim 23: Howald further teaches that window protector is placed 0.02-0.1” from the  dielectric window ([0007]) or is affixed on the dielectric window ([0030]).--Claims 19, 20: Howald further teaches that window protector comprises a conducting materials and/or an insulating material ([0027]).--Claim 21: Howald further teaches to use a plurality of window protectors ([0030]). --Claim 24: Howald further teaches to inject reactant gas into the chamber ([0025]).  It is noted that at least some of the gas would flow to the space between the window 
Claims 15-17 and 20-24 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Vukovic (U.S. PGPub. No. 20070074968), hereinafter “Vukovic”: --Claims 15, 16, 17, 22:  Vukovic teaches a method for processing a substrate in a plasma chamber, comprising depositing and etching a layer on a substrate in a chamber by using a plasma, wherein byproducts are deposited on the inside wall of the chamber  ([0017]), the plasma is generated by a RF power source antenna outside the chamber behind a dielectric window that forms a part of the wall of the chamber (Fig. 1);providing a shield baffle inside the chamber adjacent to the dielectric window to prevent deposition on the dielectric window (Fig. 1, [0017, 0026]).--Claims 20, 21: Vukovic further teaches that the plasma chamber is further described in U.S. Patent No. 6287435 ([0030]).  U.S. Patent No. 6287435 describes a plasma chamber in which the dielectric window is protected by a plurality of shields, typically formed of metal (Col. 1, Lines 47-64)--Claim 23: Vukovic further teaches that shield baffle may be insulated from or electrically connected to the wall [0026]).--Claim 24: Vukovic further teaches that the plasma chamber is further described in U.S. Patent No. 6287435 ([0057]).  U.S. Patent No. 6287435 describes a plasma chamber having a gas delivery system that injects process gases into the chamber (Col.14, Lines 13 through Col. 15, Line 46;  Fig. 1, 21).  It is noted that at least some of the gas would 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 rejected under U.S.C. 103 as being unpatentable over Howald as applied to claim 15 above, and further in view of  Subramanian et al. (U.S. Pat. No. 6465889), hereinafter “Subramanian”.--Claim 18: Howald teaches a method of sputter etching while preventing deposition on the dielectric window, as shown above.  Howald is silent about the layer being etched.Subramanian teaches that an etch process may comprise forming a SiC layer on a copper layer at a bottom of a via hole, then sputter etching to remove the SiC layer (Col. 

Claim 18 rejected under U.S.C. 103 as being unpatentable over Brcka as applied to claim 15 above, and further in view of  Subramanian.--Claim 18: Brcka teaches the invention as above.  Brcka further teaches that etching a substrate may be performed in the chamber ([0086]), but is silent about the layer being etched.Subramanian teaches that an etch process may comprise forming a SiC layer on a copper layer at a bottom of a via hole, then sputter etching to remove the SiC layer (Col. 3, Line 56 through Col. 4, Line 13).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of Brcka to etch the SiC layer in the invention of Subramanian because Brcka is silent about the layer being etched, and Subramanian teaches that sputter etching may be used to remove such SiC layer.       It is noted that since the copper layer is exposed to the sputter etching at the end of 
Claim 18 rejected under U.S.C. 103 as being unpatentable over Vukovic as applied to claim 15 above, and further in view of  Subramanian.--Claim 18: Vukovic teaches the invention as above.  Vukovic further teaches that a deposition and etching may be performed upon a substrate in the chamber ([0017]), but is silent about the layer being etched.Subramanian teaches that an etch process may comprise forming a SiC layer on a copper layer at a bottom of a via hole, then sputter etching to remove the SiC layer (Col. 3, Line 56 through Col. 4, Line 13).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method of Vukovic to etch the SiC layer in the invention of Subramanian because Vukovic is silent about the layer being etched, and Subramanian teaches that sputter etching may be used to remove such SiC layer.       It is noted that since the copper layer is exposed to the sputter etching at the end of the SiC etching, the copper layer is also etched by an amount.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713